Citation Nr: 0514405	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-13 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for residuals of a right 
orchiectomy.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Patricia Hogan, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri that denied the benefit sought on 
appeal.  The veteran, who had active service from April 1961 
through April 1965, appealed that decision to the BVA.  
Thereafter, the Lincoln, Nebraska RO, to which the veteran's 
claims file had been transferred in April 2004, referred the 
case to the Board for appellate review.    


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.	The physical examination performed in April 1961 in 
connection with the veteran's entry into service noted the 
presence of an undescended right testicle. 

3.	The veteran underwent ameliorative surgery, a right 
orchiectomy, during service.


CONCLUSION OF LAW

A right orchiectomy, performed due to a pre-existing 
undescended right testicle, was not aggravated during 
military service. 38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 
1137, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000. The VCAA provides, among other things, that 
the VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (2002); 38 C.F.R. § 
3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided the requisite notice by letter dated July 2001.  
This letter, provided to the veteran prior to the RO's 
decision on the merits, notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
veteran or the VA bore the burden of producing or obtaining 
that evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; (3) informing the veteran about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran provide any information or evidence in 
the veteran's possession that pertains to the claim.  

Thereafter, the veteran was provided copies of the February 
2002 rating decision and the Statement of the Case.  
Collectively, these documents issued in connection with this 
appeal notified the veteran of the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file and the veteran submitted a statement from a 
private physician.  The Board notes, and the veteran's 
representative concedes, that the veteran has not reported 
that he received any post-service treatment.  The Board 
observes and acknowledges that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for residuals of a right orchiectomy, but 
as will be explained more fully below, the Board is of the 
opinion that the veteran's service medical records and the 
medical statement following separation from service contain 
sufficient medical evidence to make a decision on the 
veteran's claim.

Under the VCAA, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of the disability; (2) 
establishes that the veteran suffered an event, injury or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service.  38 C.F.R. § 3.159 (c) 
(4).  In this case, there is simply no competent evidence 
that the veteran currently has residuals of a right 
orchiectomy or any evidence that the procedure was performed 
for anything other than ameliorative purposes.  Additionally, 
the veteran's representative conceded in January 2000 that no 
VA examination was necessary.  As such, a VA examination is 
not necessary for resolution of this appeal.

Lastly, the Board notes that the veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the veteran's appeal.  Accordingly, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.


B.	Evidence

The veteran's enlistment examination in April 1961 shows that 
he had an undescended right testicle that was asymptomatic 
and not considered disqualifying ("assympt-ncd").  Service 
medical records dated May 1961 report that the veteran needed 
surgery for the undescended right testicle and that the 
veteran agreed to the procedure.  These records indicate that 
the surgery was to be scheduled around the time the veteran 
completed basic training.  A June 1961 service medical record 
reports that the veteran reported complaints of occasional 
pain in this area after prolonged walking or lifting.  He was 
admitted that same month for surgery, which a service medical 
record defined as being "elective."  His physical 
examination at that time revealed a small right testicle 
present in the right inguinal area.  The nursing notes 
reflect that the veteran was not in acute distress at the 
time he was admitted for surgery.  The service medical 
records show that the surgery took place one day after the 
veteran was admitted and that no post-operation problems 
occurred.  The veteran was discharged to return to duty three 
days after surgery.  He was given a temporary P-3 profile.  
Thereafter, a medical service record dated July 1961 notes 
that the veteran was rechecked for an old hernia operation, 
and noted a strong repair.   

A separation medical examination was performed in March 1965.  
The examiner noted that the veteran had a normal genital-
urinary system (G-U system).  He noted that the veteran had a 
one-and-one-half inch scar in the right lower quadrant in the 
abdominal and viscera area that was well healed without 
sequela.  In his Report of Medical History portion completed 
on the same date, the veteran reported that he had a hernia 
operation in June 1961.  Both the Report of Medical 
Examination form and Report of Medical History form dated 
March 1965 contain notations that the veteran had a right 
hernia repair in June 1961 and had fully recovered, without 
complication or sequela, and recorded that the veteran denied 
all other pertinent medical and surgical history.  Neither 
report makes specific reference to the veteran's orchiectomy 
that occurred in June 1961.  At the time of his discharge 
examination, the veteran listed his health as excellent.

In January 2000, a private physician, Dr. Ronald K. DeGuerre, 
M.D., provided a letter stating that the veteran underwent a 
right herniorrhaphy in 1961 while in service and at the same 
setting the veteran's right testicle was removed.  

C.	Law and Analysis 

The veteran contends that he is entitled to service 
connection for the removal of his right testicle in service.  
Specifically, his representative asserts that an undescended 
testicle does not routinely require surgery, and that while 
the veteran's condition was asymptomatic at the time of 
enlistment, it was aggravated during his basic training.  He 
contends that the veteran is entitled to compensation because 
the veteran had a right testicle when he entered service and 
did not have one upon separation.      

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Pond v. West, 
12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).  Furthermore, every veteran shall be taken to have 
been in sound condition when examined, accepted and enrolled 
into service, except as to defects, infirmities or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. 1111.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service. This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition. 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service. 38 C.F.R. § 3.306(b)(1).

In this case, presumption of soundness is not at issue since 
the veteran's examination for induction noted the presence of 
an undescended right testicle.  See 38 U.S.C.A. § 1111.  The 
veteran does not dispute this fact.  Thus, the question 
before the Board to decide is whether his pre-service, 
undescended right testicle was aggravated during service and, 
if so, whether the condition increased in severity beyond 
natural progression.

Review of the evidence shows that the veteran's undescended 
right testicle was asymptomatic prior to service and the 
veteran's representative concedes this point. A June 1961 
service medical record reports that the veteran reported 
complaints of occasional pain in the right testicle area.  
Although the veteran claims that his condition was aggravated 
during basic training and that this aggravation required his 
surgery, the Board notes that the service medical records 
have demonstrated no immediate need for surgery.  In fact, 
the records indicate the opposite.  They show that the 
procedure could be postponed until the end of the veteran's 
military basic training, and the surgery itself was described 
in service medical records as "elective".  Additionally, as 
evidenced by the nursing notes, the veteran was not in acute 
distress at the time he was admitted for surgery.  This 
evidence indicates that aggravation of the veteran's 
undescended right testicle did not occur.      

The evidence in the record not only demonstrates that 
aggravation of the veteran's right undescended testicle did 
not occur, but also that the surgical procedure was performed 
with the intent of having the effect of ameliorating the pre-
existing condition.  As such, it cannot be considered service 
connected unless the condition was otherwise aggravated by 
service. See 38 C.F.R. 3.306(b)(1).  The surgery was noted as 
being an elective procedure and one that the veteran agreed 
to have performed.  Afterwards, the veteran experienced no 
complications and was discharged to return duty within days.  
He was given a temporary, not permanent, P-3 profile.  The 
service medical records contain no reference to any 
complaints of pain or other symptomatology in this area 
following discharge back to active duty.  Also, the veteran 
was noted as having a normal G-U system upon his separation 
examination in March 1965 and he listed his health as 
excellent.  He never noted any complaints of testicular 
problems on the Report of Medical History portion of his 
March 1965 separation examination.  The veteran did report 
that he had a hernia operation in June 1961.  The examiner 
noted that the veteran fully recovered from his June 1961 
surgery, without complication or sequela.  This evidence 
illustrates that the veteran's orchiectomy was an elective 
surgery to ameliorate a condition which existed prior to his 
service and that he completely recovered from the procedure 
without residual effects.        

D.   Conclusion 

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Based on a thorough review 
of the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Under these circumstances, there is no basis for finding 
aggravation of the pre-service condition during service, and 
therefore, no basis upon which to establish service 
connection for the residuals of a right orchiectomy.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable. Id. at 55.



ORDER

Service connection for residuals of a right orchiectomy is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



of Veterans Affairs


